DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20140237868 A1
Whitchurch et al. hereinafter Whitchurch
US 20070261502 A1
Steinkamp et al. hereinafter Steinkamp
US 5442146 A
Bell et al. hereinafter Bell
US 20120031736 A1
Swinderman et al. hereinafter Swinderman


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitchurch and Steinkamp.
With respect to claim 1, Whitchurch discloses a scraper vehicle configured to move with a driving vehicle (FIG. 1 illustrates an earth-moving machine 10. Machine 10 may be a wheeled tractor scraper), the scraper vehicle comprising: 
a coupler having a first portion to be coupled to the driving vehicle(¶[0015] discloses First end 48 may be pivotally connected to back end 36 of beam 32 via a first pin 52, while second end 50 may be connected to bowl portion 14 via a second pin 54);
a first detection device provided on at least one of the first portion of the coupler or a first supporting member that supports the first portion (As shown in FIG. 2, bowl actuators 56 (first portion of the coupler) may be equipped with one or more pressure sensors 96); 
wherein the first supporting member support a weight of an excavated object loaded on the scraper vehicle (as illustrated in Fig. 2 arms 46 support bowl 60); and 
a calculation device configured to calculate a weight of an excavated object loaded on the scraper vehicle, based on the variation in strain detected by the first detection device (¶[0007] discloses the controller may also be configured to selectively estimate a load of material contained with the bowl of the scraper based on the second signal).
Whitchurch discloses the load of the bowl is detected by a pressure sensor instead of detecting a variation in strain of the first portion as claimed.
Steinkamp invention directed to a load-sensing system discloses the first detection device being configured to detect a variation in strain of the first portion(¶[0006] discloses the load sensors of the ball and socket joint (first portion) are preferably designed as wire strain gauges).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Whitchurch with the teachings of Steinkamp so that Whitchurch’s connecting pivots will have a load sensor mounted as disclosed in  Steinkamp’s invention for the predicable benefit of reliably determining the operating or load state of Whitchurch’s bowl. One will be motivated to use wire strain gauges due to their robustness and make possible a high precision of measurement (¶0026).
With respect to claim 2, Whitchurch and Steinkamp disclose the scraper vehicle according to claim 1 above. Steinkamp further discloses the first detection device includes a strain gauge provided at the first portion  (¶[0006] discloses a load-sensing system is provided with at least one ball and socket joint).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Whitchurch with the teachings of Steinkamp so that Whitchurch’s connecting pivots will have a load sensor mounted as disclosed in  Steinkamp’s invention for the predicable benefit of reliably determining the operating or load state of Whitchurch’s bowl.     
With respect to claim 8, Whitchurch and Steinkamp disclose the scraper vehicle according to claim 1 above. Whitchurch further discloses the first detection device detects the variation in strain of the first portion during movement of the scraper vehicle (¶[0026] discloses load estimator may be applicable to any type of scraper that is configured to dig, transport, and dump material in a known repeatable excavation cycle).  
With respect to claim 9, Whitchurch and Steinkamp disclose the scraper vehicle according to claim 1 above. Whitchurch further discloses a scraper capable of excavating a ground surface (¶[0026] discloses scraper that is configured to dig, transport, and dump material in a known repeatable excavation cycle), wherein the first detection device detects the variation in strain of the first portion when the scraper is not in contact with the ground surface (Fig. 3 illustrates flow chart for measurement cycle).  
With respect to claim 11, Whitchurch discloses a scraper vehicle configured to move with a driving vehicle (FIG. 1 illustrates an earth-moving machine 10. Machine 10 may be a wheeled tractor scraper), the scraper vehicle comprising: 
U.S. Patent Application Serial No. 17/609,637Page 4 of 9 Reply dated: June 6, 2022a coupler having a first portion to be coupled to the driving vehicle (¶[0015] discloses First end 48 may be pivotally connected to back end 36 of beam 32 via a first pin 52, while second end 50 may be connected to bowl portion 14 via a second pin 54); and 
a first detection device provided on at least one of the first portion of the coupler or a first supporting member that supports the first portion (As shown in FIG. 2, bowl actuators 56 (first portion of the coupler) may be equipped with one or more pressure sensors 96), 
wherein the first detection device performs the detection with a known weight loaded on the scraper vehicle while the scraper vehicle is moving.
Whitchurch discloses the load of the bowl is detected by a pressure sensor instead of detecting a variation in strain of the first portion as claimed (¶[0038] discloses a calibration procedure that uses the relatively empty weight of the bowl is used to adjust and estimate payload).
Steinkamp invention directed to a load-sensing system discloses the first detection device being configured to detect a variation in strain of the first portion(¶[0006] discloses a calibration procedure that uses the relatively empty weight of the bowl to adjust and estimate payload while the scraper is in motion).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Whitchurch with the teachings of Steinkamp so that Whitchurch’s connecting pivots will have a load sensor mounted as disclosed in  Steinkamp’s invention for the predicable benefit of reliably determining the operating or load state of Whitchurch’s bowl. One will be motivated to use wire strain gauges due to their robustness and make possible a high precision of measurement (¶0026).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Whitchurch and Steinkamp as applied to claim 1 above, and further in view of Swinderman.
    With respect to claim 3, Whitchurch and Steinkamp disclose the scraper vehicle according to claim l above. The combination of Whitchurch and Steinkamp is silent about a first accelerometer provided in a vicinity of the first detection device; and a first processing device configured to process a result of the detection by the first detection device, based on a result of detection by the first accelerometer.  
Swinderman invention directed to bulk material handling apparatus discloses a first accelerometer provided in a vicinity of the first detection device; and a first processing device configured to process a result of the detection by the first detection device, based on a result of detection by the first accelerometer (¶[0139] discloses the movement sensor 552 comprise a plurality of accelerometers where one accelerometer measures acceleration of the arm 212 and another accelerometer measures gradient or tilt of the arm 212).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Whitchurch and Steinkamp with the teachings of Swinderman so that Whitchurch’s scraper will have an accelerometer as disclosed in Swinderman’s invention for the predicable benefit of generating a signal indicative of an abnormal acceleration associated with the bowl to efficiently control the scraper.            
With respect to claim 4, Whitchurch, Steinkamp and Swinderman disclose the scraper vehicle according to claim 3. Swinderman further discloses the first processing device selects the result of the detection by the first detection device, based on the result of detection by the first accelerometer (¶[0137] discloses auxiliary controller 305 generates the control signal based upon signals received from its sensors such as the accelerometers 552).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Whitchurch and Steinkamp with the teachings of Swinderman so that Whitchurch’s scraper will have an accelerometer as disclosed in Swinderman’s invention for the predicable benefit of generating a signal indicative of an abnormal acceleration associated with the bowl to efficiently control the scraper.     
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitchurch and Steinkamp as applied to claim 1 above, and further in view of Bell.
With respect to claim 12, Whitchurch and Steinkamp disclose the scraper vehicle according to claim 1 above. The combination of Whitchurch and Steinkamp is silent about a correction unit configured to correct a result of the detection by the first detection device in accordance with a temperature. 
Bell invention directed to load cell assemblies discloses a correction unit configured to correct a result of the detection by the first detection device in accordance with a temperature (col. 51 lines 65-68 discloses the compute weight routine 485 shown in FIG. 26b generally performs the functions of the linearization and temperature correction routines 310 and 312 described in conjunction with FIG. 10).  Patent Appln. No. Unknown Page 6 of 10 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Whitchurch as modified by Steinkamp with the teachings of Bell so that Whitchurch’s invention will have temperature compensation as disclosed in Bell’s invention for the predicable benefit of providing highly accurate weight outputs that are substantially linearized and corrected for temperature and other common-mode environmental effects.         
 With respect to claim 13, Whitchurch and Steinkamp disclose thePreliminary Amendment Dated: November 8, 2021scraper vehicle according to claim 2 above. The combination of Whitchurch and Steinkamp is silent about a first accelerometer provided in a vicinity of the first detection device; and a first processing device configured to process a result of the detection by the first detection device, based on a result of detection by the first accelerometer.  
Bell further discloses a first accelerometer provided in a vicinity of the first detection device; and a first processing device configured to process a result of the detection by the first detection device, based on a result of detection by the first accelerometer (¶[0137] discloses the auxiliary controller 305 generates the control signal based upon signals received from its sensors such as the accelerometers 552 and the temperature sensor 554).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Whitchurch and Steinkamp with the teachings of Swinderman so that Whitchurch’s scraper will have an accelerometer as disclosed in Swinderman’s invention for the predicable benefit of generating a signal indicative of an abnormal acceleration associated with the bowl to efficiently control the scraper.            
With respect to claim 14, Whitchurch, Steinkamp and Bell disclose the scraper vehicle according to claim l3 above. Bell further discloses the first processing device selects the result of the detection by the first detection device, based on the result of detection by the first accelerometer (¶[0139] discloses the movement sensor 552 comprise a plurality of accelerometers where one accelerometer measures acceleration of the arm 212 and another accelerometer measures gradient or tilt of the arm 212).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Whitchurch and Steinkamp with the teachings of Swinderman so that Whitchurch’s scraper will have an accelerometer as disclosed in Swinderman’s invention for the predicable benefit of generating a signal indicative of an abnormal acceleration associated with the bowl to efficiently control the scraper.    
Allowable Subject Matter
Claims 5-7 and 15 are allowed. Claims 16-21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance of claims 5, 16 and 20 is indicated in the Office Action mailed 03/04/20222.
Response to Arguments
Applicant' s arguments, see pages 6-9, filed 06/06/2022, with respect to the rejection(s) of claims 1-4 and 5-14 under 35 USC § 103 have been fully considered and are partially persuasive.  
Allowable Subject Matter
Amendment of claim 5 into an independent form incorporating the subject matter of claim 1 have been fully considered. Thus, the rejection is withdrawn.
Rejections under 35 USC § 103
With respect to claim 1, applicant argues that “Whitchurch detects the load in bowl 60 with pressure sensor 96…The Office provides no rationale for adopting the load-sensing system of Steinkamp in Whitchurch where Whitchurch already has a load-sensing system…” The examiner agrees that the Whitchurch already has a load-sensing system. However, the way in which how the load is sensed is the point of difference between the primary reference and the claimed subject matter. Thus, the examiner brought a secondary reference, Steinkamp, that discloses a load sensing system provided with a ball and socket joint for load sensing. Since both systems determine load and the references are from the same area of invention, it would have been obvious to one having  ordinary skill in the art to substitute one for the other, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 
With respect to claim 11, applicant argues that “…the Office does not show that either cited reference describes that "the first detection device performs the detection with a known weight loaded on the scraper vehicle while the scraper vehicle is moving” The examiner respectfully disagrees. Paragraph [0038] discloses a calibration procedure that uses the relatively empty weight of the bowl to adjust and estimate payload while the scraper is in motion.
Applicants request to withdraw the rejection of claims 2-4, 8-9, and 12-14 based on the argument made in claims 1 and 11 is moot based on examiner response made above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861              

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861